DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2007/0147982) in view of Woodruff (US 2014/0151218) and Dordi et al (US 6,416,647).
Rice et al teach (see figures 1A-1C and paragraphs [0069]-[0077] and [0081]) an apparatus for processing a semiconductor wafer comprising a main chamber (10) comprising at least one loading port (part of front end module 24) connected to the main chamber for introducing wafers into the main chamber, at least one stack (60, 80) of wafer processing modules comprising three of more substantially vertically stacked wafer processing modules, wherein adjacent processing modules in the stack have minimal vertical separation (see esp. fig. 1C showing no vertical separation between adjacent modules) and each processing module is configured to process the wafer when disposed substantially horizontally therein, wherein at least one of the processing modules is an electrochemical wafer processing module (i.e.-electroplating), and a transfer mechanism (robots 11A-11C) for transferring the wafers between the loading port and the processing modules.  The apparatus performs a method comprising introducing the wafer into the main chamber via the loading port (part of front end module 24), using the transfer mechanism (robots 11A-11C) to transfer the wafer to a first wafer processing module (60, 80) in the stack so that the wafer was disposed horizontally in the module, and performing a processing step on the front surface of the wafer in the module.
Thus, Rice et al fail to teach (1) the vertical pitch between the stacked wafer processing modules which were adjacent to each other being less than 50 cm from the upper surface of one module to the upper surface of the adjacent module or (2) the processing modules operating on wafers which have their front face facing upwards.
Regarding (1), Woodruff teaches (see abstract, paragraphs [0004]-[0006] and claim 7) that it was known and desirable in the art of electrochemical wafer processing modules (e.g.-electroplating) to construct the modules to have a minimal height below 18 inches (45.72 cm) to permit easier stacking of the modules in a vertical direction within a wafer processing system.  The result of vertically stacking the modules was an increase in production capacity without a concomitant increase in clean room size.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the electrochemical wafer processing modules of Rice et al according to the known desire taught by Woodruff of using a minimal height of the module to permit easier vertical stacking of the modules.  Woodruff teaches making the modules no more than 18 inches (45.72 cm) tall, which would have permitted stacking of the modules at less than 50 cm from the upper surface of one module to the upper surface of the vertically adjacent module.  
Regarding (2), Dordi et al teach (see abstract, figs. 2, 3, 8 and 10, and paragraph spanning cols. 2 and 3) that while most electroplating devices for processing semiconductor wafers operated in a face-down orientation (see e.g.-Woodruff), the wafers were transferred by robots in a face-up orientation and the face-down electroplating devices required additional devices to flip the wafer from the face-up transfer orientation to the face-down electroplating orientation.  Dordi et al teach that by creating an electroplating station which functioned with the wafer in a face-up orientation, the additional devices to flip the wafer could be omitted.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the face-up electroplating arrangement according to the teachings of Dordi et al for the purpose of being able to omit any additional devices necessary for flipping the wafer in the system of Rice et al.  
Regarding claim 2, Rice et al show the transfer mechanism being capable of transfer from the first wafer processing module in the stack to a second wafer processing module in the stack.  It would have been obvious to one of ordinary skill in the art to have conducted a subsequent processing step in a second wafer processing module within the same stack to reduce transit time of the wafer in the transfer mechanism.
Regarding claim 3, the wafers processed in the apparatus of Rice et al were placed back in the loading port by the transfer mechanism to permit further processing outside of the apparatus.
Regarding claim 4, Rice et al, Woodruff et al, and Dordi et al teach the processing step being electrochemical.
Regarding claim 5, the electroplating device of Dordi et al comprised seals (e.g.-211 and 213 in fig. 10) which sealed against a surface of the wafer to at least partially define a cavity in the electroplating (i.e.-electrochemical processing) takes place.
Regarding claim 6, the surface of the wafer being sealed in the module of Dordi et al was an upper surface of the wafer.
Regarding claim 9, although Woodruff only mentions a vertical height of less than 18 inches (45.72 cm), it is clear from the disclosure of Woodruff that shorter heights were more desirable to permit a higher vertical packing density of the modules.  Thus, absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have reduced the vertical separation of the stacked modules to as small a height as possible, such as less than 25 cm.  See also MPEP 2144.04.IV.A. which indicates that changes in relative dimensions are generally held to be prima facie obvious in the absence of persuasive evidence that the claimed relative dimensions would perform differently from the prior art which did not possess the claimed relative dimensions.  Here, Applicant has not presented any evidence of the criticality of the claimed 25 cm separation distance.  
Regarding claim 10, Rice et al teach (see fig. 11a-11i and paragraphs [0045]-[0053]) that the transfer robot included a robot blade (i.e.-an end effector) for automated transfer of the wafer between the loading port and the processing modules.
Regarding claim 11, Rice et al teach (see paragraph [0081]) that one of the modules could be configured for electroplating (i.e.-electrochemical deposition).  
Regarding claim 12, in any wafer electroplating process, the face of the wafer being plated inherently functions as the cathodic electrode to permit reduction of metallic cations from the solution.
Regarding claim 13, Rice et al teach (see last sentence of abstract) the apparatus having a modular architecture which allowed a user to configure the design of the processing chambers.  An inherent part of modular design is the ability to remove modules as needed to allow replacement with different modules to permit customization.
Regarding claims 14 and 15, the easiest method for removal of a module from a vertical stack is to permit the modules to horizontally slide the module to either the front or back (e.g.-upward or downward in fig. 1B OR into or out of the image in fig. 1C).  
Regarding claims 18 and 19, as discussed with respect to claim 1, Rice et al, as modified by Woodruff and Dordi et al, teach an apparatus comprising a main chamber, loading port, stack and transfer mechanism as claimed.  Rice et al teach (see last sentence of abstract) the apparatus having a modular architecture which allowed a user to configure the design of the processing chambers.  An inherent part of modular design is the ability to remove modules as needed to allow replacement with different modules to permit customization. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted servicing on the modules of Rice et al by removal of the module from the stack.  As discussed with respect to claim 15 above, the easiest method for removal of a module from a vertical stack is to permit the modules to horizontally slide the module to either the front or back (e.g.-upward or downward in fig. 1B OR into or out of the image in fig. 1C).  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2007/0147982) in view of Woodruff (US 2014/0151218) and Dordi et al (US 6,416,647) as applied to claim 1 above, and further in view of Yajima et al (US 2004/0262150).
Dordi et al shows that the wafer is transferred into the electroplating station as a bare wafer and that the seals for sealing the surfaces of the wafer and the bounds of the cavity were contained within the electroplating station.
Thus, the combination of Rice et al, Woodruff, and Dordi et al fail to teach the apparatus comprising a wafer carrier comprising a seal which seals against a surface of the wafer, wherein the transfer mechanism (robot) was configured to transfer a loaded wafer carrier arrangement within the system.  In each of Rice et al, Woodruff and Dordi et al, the wafer is transferred without a carrier.
Yajima et al teach (see fig. 2 and paragraphs [0099]) an apparatus for processing of wafers, including electroplating processes, wherein the wafer was loaded into a substrate holder (160, i.e.-“wafer carrier arrangement”) which included a seal which sealed against a surface of the wafer.  In the apparatus of Yajima et al, the wafer was transferred between different stations while it was held by the substrate holder.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have utilized the substrate holder taught by Yajima et al in combination with the face-up electroplating system of Dordi et al because the static sealing of the wafer edges achieved by the substrate holder of Yajima et al would have been expected to be more effective than the dynamic sealing of the wafer edges required by the sealing technique of Dordi et al.  For example, the wafer surface could be rinsed while still sealed when using the substrate holder of Yajima et al, whereas in the system of Dordi et al, the seal around the peripheral edge was removed immediately upon completion of the electroplating step, thereby leading to contamination of the wafer periphery.  
Regarding claim 8, Yajima et al teach (see paragraph [0115], fig. 1) providing a substrate attachment/detachment stage (162, i.e.-a “wafer carrier arrangement loading station”) which loaded wafers onto the substrate holders (160).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2007/0147982) in view of Woodruff (US 2014/0151218) and Dordi et al (US 6,416,647) as applied to claim 1 above, and further in view of MacNeil (US 2014/0284216).
Rice et al, Woodruff, and Dordi et al fail to teach each processing module having an electrochemical wafer processing module included an anode chamber disposed in an opening of a support plate.
MacNeil teaches (see abstract, figs. 1-3, paragraphs [0005]-[0006], [0017]-[0024], [0033] and [0051]) an apparatus for processing a front face of a semiconductor wafer comprising a wafer processing module being configured to process the wafer when disposed substantially horizontally therein on a platen assembly (4) with the front face of the wafer (5) facing upwards, wherein the processing module is an electrochemical wafer processing module that included an anode chamber (located above membrane/filter 6) which was located in a recess of a support plate (1).  
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the face up wafer electroplating module of MacNeil in place of the face up module of Dordi et al because MacNeil teaches the particular electroplating module design permitted draining of the electrolyte at the end of electroplating.  
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2007/0147982) in view of Woodruff (US 2014/0151218), Dordi et al (US 6,416,647) and MacNeil (US 2014/0284216) as applied to claims 1 and 18 above, and further in view of Fukunaga et al (US 2005/0208774).
The wafer processing module of MacNeil included a tilting mechanism for the processing module wherein the processing module is configured to be tilted for draining using the tilting mechanism.
Thus, MacNeil fails to teach the tilting mechanism being a “bracket” that is “disposed on the support plate”.
Fukunaga et al describe (see figs. 27A and 27B and paragraph [0285]) a device known in the field of semiconductor wafer processing which was a tilting mechanism for the device which included a tilting bracket (813) co-acting with a tilting shaft (815) to permit tilting of the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have used a known tilting mechanism, such as the tilting mechanism of Fukunaga et al, which included a tilting bracket attached to the device to be tilted, for effecting the tilting of the process module of MacNeil.
With respect to claim 20, see the discussions above with respect to the subject matter of claims 16 and 17.
Claims 1-6, 9-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2007/0147982) in view of Woodruff (US 2014/0151218) and MacNeil (US 2014//0284216).
Rice et al teach (see figures 1A-1C and paragraphs [0069]-[0077] and [0081]) an apparatus for processing a semiconductor wafer comprising a main chamber (10) comprising at least one loading port (part of front end module 24) connected to the main chamber for introducing wafers into the main chamber, at least one stack (60, 80) of wafer processing modules comprising three of more substantially vertically stacked wafer processing modules, wherein adjacent processing modules in the stack have minimal vertical separation (see esp. fig. 1C showing no vertical separation between adjacent modules) and each processing module is configured to process the wafer when disposed substantially horizontally therein, wherein at least one of the processing modules is an electrochemical wafer processing module (i.e.-electroplating), and a transfer mechanism (robots 11A-11C) for transferring the wafers between the loading port and the processing modules.  The apparatus performs a method comprising introducing the wafer into the main chamber via the loading port (part of front end module 24), using the transfer mechanism (robots 11A-11C) to transfer the wafer to a first wafer processing module (60, 80) in the stack so that the wafer was disposed horizontally in the module, and performing a processing step on the front surface of the wafer in the module.
Thus, Rice et al fail to teach (1) the vertical pitch between the stacked wafer processing modules which were adjacent to each other being less than 50 cm from the upper surface of one module to the upper surface of the adjacent module or (2) the processing modules operating on wafers which have their front face facing upwards.
Regarding (1), Woodruff teaches (see abstract, paragraphs [0004]-[0006] and claim 7) that it was known and desirable in the art of electrochemical wafer processing modules (e.g.-electroplating) to construct the modules to have a minimal height below 18 inches (45.72 cm) to permit easier stacking of the modules in a vertical direction within a wafer processing system.  The result of vertically stacking the modules was an increase in production capacity without a concomitant increase in clean room size.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the electrochemical wafer processing modules of Rice et al according to the known desire taught by Woodruff of using a minimal height of the module to permit easier vertical stacking of the modules.  Woodruff teaches making the modules no more than 18 inches (45.72 cm) tall, which would have permitted stacking of the modules at less than 50 cm from the upper surface of one module to the upper surface of the vertically adjacent module.  
Regarding (2), MacNeil teaches (see abstract, figs. 1-3, paragraphs [0005]-[0008], [0017]-[0024], [0033] and [0051]) that most electroplating devices for processing semiconductor wafers operated in a face-down orientation (see e.g.-Woodruff), but that performing electroplating in a face-up orientation was also known.  MacNeil shows an electroplating apparatus for processing a front face of a semiconductor wafer comprising a wafer processing module being configured to process the wafer when disposed substantially horizontally therein on a platen assembly (4) with the front face of the wafer (5) facing upwards, wherein the processing module is an electrochemical wafer processing module that permitted easy recovery of the electrolyte through inclusion of a tilting mechanism.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the face-up electroplating arrangement according to the teachings of MacNeil for the purpose of achieving the advantages of the face up electroplating taught by MacNeil in a high capacity mainframe of Rice et al.  
Regarding claim 2, Rice et al show the transfer mechanism being capable of transfer from the first wafer processing module in the stack to a second wafer processing module in the stack.  It would have been obvious to one of ordinary skill in the art to have conducted a subsequent processing step in a second wafer processing module within the same stack to reduce transit time of the wafer in the transfer mechanism.
Regarding claim 3, the wafers processed in the apparatus of Rice et al were placed back in the loading port by the transfer mechanism to permit further processing outside of the apparatus.
Regarding claim 4, Rice et al, Woodruff et al, and MacNeil teach the processing step being electrochemical.
Regarding claim 5, the electroplating device of MacNeil comprised seals (3 in fig. 1) which sealed against a surface of the wafer to at least partially define a cavity in the electroplating (i.e.-electrochemical processing) takes place.
Regarding claim 6, the surface of the wafer being sealed in the module of MacNeil was an upper surface of the wafer.
Regarding claim 9, although Woodruff only mentions a vertical height of less than 18 inches (45.72 cm), it is clear from the disclosure of Woodruff that shorter heights were more desirable to permit a higher vertical packing density of the modules.  Thus, absent a showing of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of filing to have reduced the vertical separation of the stacked modules to as small a height as possible, such as less than 25 cm.  See also MPEP 2144.04.IV.A. which indicates that changes in relative dimensions are generally held to be prima facie obvious in the absence of persuasive evidence that the claimed relative dimensions would perform differently from the prior art which did not possess the claimed relative dimensions.  Here, Applicant has not presented any evidence of the criticality of the claimed 25 cm separation distance.  
Regarding claim 10, Rice et al teach (see fig. 11a-11i and paragraphs [0045]-[0053]) that the transfer robot included a robot blade (i.e.-an end effector) for automated transfer of the wafer between the loading port and the processing modules.
Regarding claim 11, Rice et al teach (see paragraph [0081]) that one of the modules could be configured for electroplating (i.e.-electrochemical deposition).  
Regarding claim 12, in any wafer electroplating process, the face of the wafer being plated inherently functions as the cathodic electrode to permit reduction of metallic cations from the solution.
Regarding claim 13, Rice et al teach (see last sentence of abstract) the apparatus having a modular architecture which allowed a user to configure the design of the processing chambers.  An inherent part of modular design is the ability to remove modules as needed to allow replacement with different modules to permit customization.
Regarding claims 14 and 15, the easiest method for removal of a module from a vertical stack is to permit the modules to horizontally slide the module to either the front or back (e.g.-upward or downward in fig. 1B OR into or out of the image in fig. 1C).  
Regarding claim 16, MacNeil teaches (see abstract, figs. 1-3, paragraphs [0005]-[0006], [0017]-[0024], [0033] and [0051]) an apparatus for processing a front face of a semiconductor wafer comprising a wafer processing module being configured to process the wafer when disposed substantially horizontally therein on a platen assembly (4) with the front face of the wafer (5) facing upwards, wherein the processing module is an electrochemical wafer processing module that included an anode chamber (located above membrane/filter 6) which was located in a recess of a support plate (1).  
Regarding claims 18 and 19, as discussed with respect to claim 1, Rice et al, as modified by Woodruff and MacNeil, teach an apparatus comprising a main chamber, loading port, stack and transfer mechanism as claimed.  Rice et al teach (see last sentence of abstract) the apparatus having a modular architecture which allowed a user to configure the design of the processing chambers.  An inherent part of modular design is the ability to remove modules as needed to allow replacement with different modules to permit customization. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have conducted servicing on the modules of Rice et al by removal of the module from the stack.  As discussed with respect to claim 15 above, the easiest method for removal of a module from a vertical stack is to permit the modules to horizontally slide the module to either the front or back (e.g.-upward or downward in fig. 1B OR into or out of the image in fig. 1C).  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2007/0147982) in view of Woodruff (US 2014/0151218) and MacNeil (US 2014/0284216) as applied to claim 1 above, and further in view of Yajima et al (US 2004/0262150).
MacNeil shows that the wafer is transferred into the electroplating station as a bare wafer that is placed on a platen (4) and that the seals for sealing the surfaces of the wafer and the bounds of the cavity were contained within the electroplating station.
Thus, the combination of Rice et al, Woodruff, and MacNeil fail to teach the apparatus comprising a wafer carrier comprising a seal which seals against a surface of the wafer, wherein the transfer mechanism (robot) was configured to transfer a loaded wafer carrier arrangement within the system.  In each of Rice et al, Woodruff and MacNeil, the wafer is transferred without a carrier.
Yajima et al teach (see fig. 2 and paragraphs [0099]) an apparatus for processing of wafers, including electroplating processes, wherein the wafer was loaded into a substrate holder (160, i.e.-“wafer carrier arrangement”) which included a seal which sealed against a surface of the wafer.  In the apparatus of Yajima et al, the wafer was transferred between different stations while it was held by the substrate holder.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have utilized the substrate holder taught by Yajima et al in combination with the face-up electroplating system of MacNeil because the static sealing of the wafer edges achieved by the substrate holder of Yajima et al would have been expected to be more effective than the dynamic sealing of the wafer edges required by the sealing technique of MacNeil.  For example, the wafer surface could be rinsed while still sealed when using the substrate holder of Yajima et al, whereas in the system of MacNeil, the seal around the peripheral edge was removed immediately upon completion of the electroplating step after draining of the majority of the electrolyte via tilting, thereby leading to contamination of the wafer periphery due to remaining electrolyte (best seen in fig. 2B).  
Regarding claim 8, Yajima et al teach (see paragraph [0115], fig. 1) providing a substrate attachment/detachment stage (162, i.e.-a “wafer carrier arrangement loading station”) which loaded wafers onto the substrate holders (160).  
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al (US 2007/0147982) in view of Woodruff (US 2014/0151218), MacNeil (US 2014/0284216) as applied to claims 1 and 18 above, and further in view of Fukunaga et al (US 2005/0208774).
The wafer processing module of MacNeil included a tilting mechanism for the processing module wherein the processing module is configured to be tilted for draining using the tilting mechanism.
Thus, MacNeil fails to teach the tilting mechanism being a “bracket” that is “disposed on the support plate”.
Fukunaga et al describe (see figs. 27A and 27B and paragraph [0285]) a device known in the field of semiconductor wafer processing which was a tilting mechanism for the device which included a tilting bracket (813) co-acting with a tilting shaft (815) to permit tilting of the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have used a known tilting mechanism, such as the tilting mechanism of Fukunaga et al, which included a tilting bracket attached to the device to be tilted, for effecting the tilting of the process module of MacNeil.
With respect to claim 20, see the discussions above with respect to the subject matter of claims 16 and 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY D WILKINS III/Primary Examiner, Art Unit 1794